IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON                          en        '•-"-' CJ


STATE OF WASHINGTON,                                                               CD
                                                                                   m

                                                   DIVISION ONE
                                                                                   IN.".
                        Respondent,         )                                      VD

                                                   No. 71197-1-1                   3S?

                   v.                       t
                                                   UNPUBLISHED OPINION             V?      ;,••; £••'-


TIMOTHY LUSSIER,                            j
                        Appellant.          ]      FILED:   DEC 2 9 ZOtt


       Per Curiam — Timothy Lussier appeals his convictions for first degree

robbery and two counts of unlawful imprisonment. He contends the unlawful

imprisonment convictions are based on insufficient evidence because the State

was required to prove "restraint beyond that which is merely incidental to a

simultaneously occurring robbery." This contention is controlled by the Supreme

Court's recent decision in State v. Berg,       Wn.2d   , 337 P.3d 310, 316-17

(2014) (rejecting argument that evidence of restraint is insufficient to support

restraint-based charge where the restraint is incidental to another charged crime,

such as robbery).

       Lussier's challenge to the "abiding belief language in the court's

reasonable doubt instruction is controlled by our decisions in State v. Kinzle, 181
Wash. App. 774, 784, 326 P.3d 870 (2014) and State v. Fedorov. 181 Wash. App.
187, 200, 324 P.3d 784 (2014). We adhere to those decisions.

       Affirmed.